 

Exhibit 10.2

 

FEE LETTER
AMENDMENT NO. 2

 

Dated as of May 15, 2013

 

To Citicorp USA, Inc.

 

Ladies and Gentlemen:

 

Reference is made to the Letter Agreement, dated as of May 7, 2013 (as amended
by that certain Fee Letter Amendment No.1, dated as of May 13, 2013, the “Fee
Letter”), between XLIT LTD., an exempted company incorporated in the Cayman
Islands with limited liability (the “Company”), and Citicorp USA, Inc. (“CUSA”),
which was entered into in connection with the Credit Agreement, dated as of May
7, 2013 (as amended, modified or supplemented as of the date hereof, the “Credit
Agreement”), among the Company, the Lenders party thereto (the “Lenders”) and
CUSA, as Administrative Agent (in such capacity the “Administrative Agent”), and
as issuing lender. Capitalized terms used herein and not otherwise defined
herein have the meanings given such terms in the Credit Agreement.

 

The Company hereby requests that the Fee Letter be amended as provided below.

 

Section 1. Fee Letter Amendment. The parties agree that, effective as of the
date of this Fee Letter Amendment No. 2 (this “Fee Letter Amendment No. 2”) and
upon execution by CUSA of this Fee Letter Amendment No. 2 and the delivery of an
executed counterpart hereof to the Company, Section 1 of the Fee Letter is
amended and restated in its entirety to read as follows:

 

“Section 1. Facility Fee. The Company agrees to pay to the Administrative Agent
a facility fee (the “Facility Fee”) (which fee, once paid, will be nonrefundable
under any circumstances except for manifest error by CUSA and not subject to
counterclaim or set-off for, or otherwise affected by, any claim or dispute
relating to any other matter) that (i) shall accrue at the rate of 0.71% per
annum on the aggregate amount of the Commitments in effect from time to time
(whether used or unused) during the period from and including May 7, 2013 to but
excluding May 13, 2013; (ii) shall accrue at the rate of 0.70% per annum on the
aggregate amount of the Commitments in effect from time to time during the
period from and including May 13, 2013 to but excluding May 15, 2013; and (iii)
shall accrue at the rate of 0.70% per annum on the aggregate amount of the
Commitments in effect from time to time during the period from and including May
15, 2013 to and including the date the Commitments are terminated on the
Commitment Termination Date or in accordance with Article VIII of the Credit
Agreement; provided that, if any Lender continues to have any Credit Exposure
after the date the Commitments are terminated, then the Facility Fee shall also
accrue on the daily amount of such Lender’s Credit Exposure from but excluding
the date the Commitments are terminated to and including the date on which such
Lender ceases to have any Credit Exposure. Accrued

 

 2

Facility Fees shall be payable in arrears on the 20th day of March, June,
September and December of each year and on the date on which the Commitments are
terminated, commencing on the first such date to occur after the date hereof;
provided that any Facility Fees accruing after the date on which the Commitments
terminated shall be payable on demand. The Facility Fees payable shall be
computed for the actual days elapsed (including the first day but excluding the
last day) based on a year of 360 days.”

 

Section 2. Effect on the Fee Letter. The execution, delivery and effectiveness
of this Fee Letter Amendment No. 2 shall not operate as a waiver of any right,
power or remedy of CUSA under the Fee Letter, nor constitute a waiver of any
provision of the Fee Letter. Except as expressly amended above, the Fee Letter
is and shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed. This Fee Letter Amendment No. 2 shall be
binding on the parties hereto and their respective successors and permitted
assigns under the Credit Agreement.

 

Section 3. Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out of pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Fee Letter
Amendment No. 2 and any other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto, and all
reasonable costs and expenses (including, without limitation, counsel fees and
expenses), if any, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Fee Letter Amendment No.
2.

 

Section 4. Miscellaneous. This Fee Letter Amendment No. 2 shall constitute a
Credit Document and be subject to the provisions of Sections 3 and 4 of the Fee
Letter, each of which is incorporated by reference herein, mutatis mutandis.

 

If you consent and agree to the foregoing, please evidence such consent and
agreement by (i) executing and returning a counterpart to this Fee Letter
Amendment No. 2 by facsimile or e-mail to William Westbrook (fax no.
404-572-5100 / e-mail: wwestbrook@kslaw.com) and (ii) promptly thereafter
executing and returning three original counterparts to this Fee Letter Amendment
No. 2 by overnight mail to King & Spalding LLP, 1180 Peachtree Street, NE,
Atlanta, GA, 30309, Attention: William Westbrook.

 

[Remainder of page intentionally left blank.]

 

 3

  Very truly yours,             XLIT LTD.             By /s/ Simon Rich      
Name: Simon Rich       Title: Director  

 

Fee Letter Amendment No. 2

 

 4

The undersigned hereby consents
and agrees to the foregoing:

 

CITICORP USA, INC.

 

By /s/ Andrew Kreeger   Name:   Andrew Kreeger   Title:  Vice President  

 

Fee Letter Amendment No. 2

 